                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    BRENT SHIPP, et al.,                                Case No. 19-cv-01709-JST
                                                       Plaintiffs,
                                   8
                                                                                            ORDER DISMISSING ACTION WITH
                                                v.                                          PREJUDICE
                                   9

                                  10    LIBBY SCHAAF, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On August 1, 2019, the Court held a hearing on Defendants’ motion to dismiss. ECF No.

                                  14   37. Plaintiffs neither filed an opposition to the motion nor appeared at the hearing. Id.

                                  15          On August 15, 2019, the Court issued an order denying the motion to dismiss. ECF No.

                                  16   34. The same order required Plaintiffs to attend the case management conference scheduled for

                                  17   September 24, 2019. ECF No. 34 at 5. In the order, the Court notified Plaintiffs that “[f]ailure to

                                  18   do so, or failure to otherwise comply with this order, will result in dismissal with prejudice

                                  19   pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, which means that Plaintiffs will

                                  20   not be allowed to pursue their claims any further.” Id.

                                  21          Plaintiffs neither appeared on September 24, 2019 as ordered nor filed a case management

                                  22   statement. From these failures, as well as their prior failure to oppose Defendants’ motion to

                                  23   dismiss or appear at the hearing at that motion, the Court concludes that Plaintiffs no longer wish

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                   1   to prosecute this case. Accordingly, and pursuant to the Court’s August 15 order, this case is now

                                   2   dismissed with prejudice.

                                   3          IT IS SO ORDERED.

                                   4   Dated: November 26, 2019
                                                                                      ______________________________________
                                   5
                                                                                                    JON S. TIGAR
                                   6                                                          United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
